Citation Nr: 0813932	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left ankle fracture has 
been received.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971. 
 
The RO previously denied service connection for a left leg 
condition in an August 1992 decision.  In that claim, the 
veteran was contending that he had fractured his left leg in 
July 1970 in Vietnam (rather than the previously service 
connected right). 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision in which the RO, inter 
alia, denied the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, a left ankle condition, a 
left hip/leg condition, and post-traumatic stress disorder, 
as well as denied a claim for a compensable rating for 
residuals of a right ankle fracture.  In October 2005, the 
veteran filed a notice of disagreement (NOD) concerning his 
claims for service connection for the left ankle condition 
and also for a compensable evaluation for residuals of a 
right ankle fracture, and the RO issued a statement of the 
case (SOC) in August 2006.  In September 2006 the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in which  he only appealed the denial 
of  service connection for residuals of a left ankle 
fracture, claiming (again) that the left ankle and not the 
right was in fact fractured in service.  In January 2008, the 
RO confirmed its earlier denials of the claim for service 
connection for residuals of a left ankle fracture (as 
reflected in a supplemental SOC (SSOC)). 

As indicated above, in the June 2005 rating decision on 
appeal, the RO addressed the merits of the veteran's claims 
for service connection for the residuals of a left ankle 
fracture.   However, regardless of the RO's actions, given 
the August 1992 denial of the claim for service connection 
for residuals of a left ankle fracture, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  This 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

In Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the "'factual basis' of a claim 
for purposes of 38 U.S.C. § 7104(b) is the veteran's disease 
or injury rather than the symptoms of the veteran's disease 
of injury."  In this case, it is clear that the veteran was 
claiming residuals from the same injury (incurred in a 1970 
truck accident) in his claims of 1992 and 2004 and as such, 
the veteran's November 2004 claim must be construed as an 
attempt to reopen his previously denied claim for service 
connection for residuals of a left ankle fracture.  

As the Board must first decide whether new and material 
evidence to reopen the claim has been received, and then-
given the Board's favorable decision n the request to 
reopen-whether the claim for service connection, on the 
merits, may be granted, the  Board has recharacterized the 
appeal as encompassing the two matters set forh on the 
preceding page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished. 
 
2.  In an August 1992 rating decision, the RO, among other 
things, denied service connection for residuals of a left 
ankle fracture.  Although notified of this decision later 
that month, the veteran did not appeal. 

3.  The evidence received since the August 1992 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim. 
 
4.  No left ankle disability was present in service, or for 
many years thereafter, and the only competent opinion on the 
question of a medical relationship between the veteran's 
current left ankle disability and service tends to weigh 
against the claim. 




CONCLUSIONS OF LAW

1.  The RO's August 1992 decision that denied service 
connection for residuals of a left ankle fracture is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007). 
 
2.  As evidence received since the August 1992 denial is new 
and material, the requirements for reopening the claim for 
service connection for residuals of a left ankle fracture are 
met. 38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007). 
 
3.  The criteria for service connection for residuals of a 
left ankle fracture are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 
 
Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 
 
Regarding the veteran's petition to reopen the claim for 
service connection for residuals of a left ankle fracture, 
the Board finds that, in view of its favorable disposition of 
this matter, all notification and development action needed 
to fairly adjudicate this matter has been accomplished.  

As for the remaining claim for service connection for such 
residuals, in a February 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
In addition, a December 2006 letter informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations. 
 
After issuance of each notice described above, and 
opportunity for the veteran to respond, the January 2008 SSOC 
reflects readjudication of the claim for service connection 
for residuals of a left ankle fracture.  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect). 
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service VA outpatient 
treatment (VAOPT) records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are various statements provided by the veteran and by his 
representative, on his behalf. 
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication 'cures' any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



 
II. Analysis 

A. Petition to Reopen

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In an August 1992 rating decision, the RO denied the veteran 
service connection for residuals of a left ankle fracture.  
The relevant evidence of record then consisted of the 
veteran's service medical records and a June 1992 VA 
examination report.  The veteran's service medical records 
indicate that in August 1970, the veteran broke his right 
ankle after he fell from a truck which was traveling at 30 
miles per hour.  The June 1992 VA examination report  
reflects that veteran provided a history of a fractured leg 
in July or August 1970, with no residuals indicated by the 
physician.  The RO denied the claim for service connection 
for residuals of a left ankle fracture because there was no 
indication of a left ankle fracture in service and no 
evidence of a current disability.  Although notified of the 
denial in an August 1992 letter, the veteran did not initiate 
an appeal.  Hence, that decision is final as to the evidence 
of record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 
 
The veteran subsequently filed a claim in November 2004 
seeking service connection for the residuals of a left ankle 
fracture.  He further contended that the wrong ankle had been 
service connected in 1984. 
 
Since the August 1992 RO rating decision, evidence added to 
the claims file includes a May 2005 VA examination report in 
which the examiner diagnosed the veteran with impingement 
syndrome in his left ankle with pain and limited and painful 
motion with a slight to moderate impact on functional 
ability.  This is the first medical evidence to identify a 
current left ankle disability.  Moreover, the examiner 
addressed the question of the whether there exists a 
relationship between the current disability and service.  As 
this examination report with opinion has not been considered 
by agency adjudicators, and is not cumulative or redundant of 
evidence previously of record, it is 'new'.  Moreover, it 
relates to unestablished facts necessary to substantiate the 
claim, and-to the extent that it identifies a current ankle 
disability that is alleged to have originated in service-
provides a reasonable possibility of substantiating the 
claim, it is "material" for purposes of reopening. 
 
Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
residuals of a left ankle fracture are met.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).
 
B.  Service Connection Claim
 
As indicated above, review of the record reveals that the RO 
considered the matter on the merits.  As such, the Board may 
as well without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 
 
Considering the record in light of the legal authority 
governing service connection, the Board finds that service 
connection for the residuals of a left ankle fracture is not 
warranted. 
 
An August 1970 service treatment record indicates that the 
veteran fell from a truck which was going 30 miles per hour 
resulting in pain to his right ankle.  An x-ray showed that 
the veteran had a fracture of the post-malleolus.  On the 
veteran's August 1971 separation examination, a broken leg in 
Vietnam which occurred in August 1970 was indicated. 
 
Thus, as regards to the claim for service connection for 
residuals of a left ankle fracture, there is no evidence of 
complaint, finding, or diagnosis of left ankle problems in 
service.  The first diagnosis of any impairment in the 
veteran's left ankle appears to be in an April 2005 VA 
examination report, about thirty-five years after the 
accident which the veteran contends caused his left ankle 
disability.  The Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, the veteran 
filed a claim in May 1984 for residuals of a right leg injury 
suffered in Vietnam in 1970, for which he was subsequently 
service connected.  The veteran wrote a statement to support 
that claim dated July 1984, indicating that he suffered from 
stiffness in his right ankle.  Also, a VA examination 
conducted in July 1984 clearly indicates that the veteran 
reported he broke his right ankle when he fell off a truck in 
Vietnam.  The VA examination report details the circumstances 
surrounding this injury including the specific circumstances 
of how it happened, where it happened, and the fact that the 
veteran was subsequently sent back to the United States 
because of this injury.   
 
In addition, the only competent medical opinion to address 
the etiology of the veteran's left ankle disability tends to 
weigh against the claim.  The veteran was provided a VA 
examination during May 2005.  The examiner indicated he 
reviewed the veteran's claims file and viewed the service 
treatment records as discussed previously.  The veteran 
clearly maintained to the examiner at that time that it was 
his left ankle which was fractured and not his right.  The 
examiner indicated the veteran's left ankle had mild 
tenderness with palpitation, his range of motion was limited, 
and that the veteran complained of pain and stiffness in his 
left ankle.  The veteran was diagnosed with impingement 
syndrome in his left ankle with pain and limited and painful 
motion with a slight to moderate impact on functional 
ability.  X-rays were taken of both of the veteran's ankles 
at that time.  The examiner commented that a spur at the 
insertion of the right Achilles tendon is consistent with the 
post malleolu fracture indicated on the veteran's service 
treatment records.  Additionally, the views of both ankles 
showed no acute fracture, dislocation or bone destruction; 
other than the previously mentioned right Achilles tendon 
spur, the x-rays were unremarkable.  The examiner indicated 
that he could not render an opinion without resorting to mere 
speculation if the left ankle was injured in service.  As 
such, neither the veteran nor his representative has 
presented or identified any existing evidence that would, in 
fact, support the claim.
 
In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions advanced by, 
and on behalf of, the veteran.  However, the Board notes that 
evidence at the time of the injury clearly indicates that the 
veteran's right ankle was injured and not the left as he is 
currently contending.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than (remote) history as reported by the veteran).  
Additionally, the veteran himself argued that it was his 
right ankle that was fractured in service for more than 
twenty years after the injury and changed his account after 
being service connected and rated as noncompensable for eight 
years for the right ankle.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  Although the veteran began arguing it was his 
left ankle which was broken in Vietnam in his claim of April 
1992, the veteran has never presented evidence to support 
this contention.  In fact, recent objective x-ray evidence 
directly refutes the veteran's contentions and instead 
supports the notation of a right ankle injury in the 
veteran's service treatment records contemporaneous to his 
injury in 1970.     

For all the foregoing reasons, the claim for service 
connection for residuals of a left ankle fracture must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

New and material evidence has been received to reopen a claim 
for service connection for residuals of a left ankle 
fracture.

Entitlement to service connection for residuals of a left 
ankle fracture is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


